ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Courtney Ake                                 )      ASBCA No. 61610
                                             )
Under Contract No. W81K00-17-P-0718          )

APPEARANCE FOR THE APPELLANT:                       Ms. Courtney Ake

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Ronald M. Herrmann, JA
                                                     Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE MCILMAIL

        On July 6, 2018, the government moved to dismiss the appeal for lack of
jurisdiction. Appellant never responded. On October 4, 2018, the Board ordered
appellant to respond, by October 19, 2018, to the government's motion, warning that
failure to do so would result in an order to show cause why the appeal should not be
dismissed with prejudice for failure to prosecute the appeal or comply with Board
orders under Board Rule 17. We received no response. On October 23, 2018, the
Board ordered appellant, by November 6, 2018, to show cause why the appeal should
not be dismissed with prejudice for failure to prosecute the appeal or comply with
Board orders under Board Rule 17. No response has been filed to date. We find that
appellant has deliberately ignored the Board's rules and orders, and gave no
consideration to the Board's attempts to efficiently process the appeal. Accordingly,
the appeal is dismissed with prejudice for failure to prosecute the appeal or comply with
Board orders under Board Rule 17. See Suodor Al-Khair Co-SAKCO for General
Trading, ASBCA Nos. 59036, 59037, 16-1 BCA ii 36,312 at 177,047; Bulloch
International, Inc., ASBCA No. 44210, 93-2 BCA ,i 25,692 at 127,808 (citing Line v.
Wabash R. Co., 370 U.S. 626 (1962), and noting Board's "general authority" to dismiss
with prejudice for failure to prosecute). Accordingly, the government's motion to
dismiss is moot.

       Dated: November 26, 2018




                                                  Administrati e Judge
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur                                          I concur     /.
                                                             (;
    AA
RICHARD SHACKLEFORD
Administrative Judge
                                                         (
                                                  OWEN C. WILSON
                                                                /




                                                  Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61610, Appeal of
Courtney Ake, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2